PER CURIAM.
The trial court in this criminal case imposed victim injury points for sexual contact after the jury returned a verdict of guilty of attempted lewd or lascivious battery. As the appellant argues and the state acknowledges, these victim injury points should not have been scored. See Grant v. State, 783 So.2d 1120 (Fla. 1st DCA 2001).. Accordingly, the appellant’s sentence is vacated and this case is remanded for resentencing under a corrected scoresheet.
ERVIN, BARFIELD and ALLEN, JJ., Concur.